        Case 1:07-cr-00124-SPW Document 190 Filed 01/15/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 UNITED STATES OF AMERICA,
                                             CR 07-124-BLG-SPW

                 Plaintiff,

       vs.
                                             WRIT OF CONTINUING
 VALERIE PENA,                               GARNISHMENT


                 Defendant,

 DOUBLE TREE BY HILTON,

                 Garnishee.




GREETINGS TO:             Double Tree by Hilton
                          27 N.27^ St.
                          Billings, MT 59101

      An application for a writ ofgarnishment against the property of Valerie Pena,

defendant,(hereinafter referred to as "the judgment debtor") has been filed with this

court. A judgment for restitution was entered against the judgment debtor on or about
Case 1:07-cr-00124-SPW Document 190 Filed 01/15/21 Page 2 of 3
Case 1:07-cr-00124-SPW Document 190 Filed 01/15/21 Page 3 of 3
